Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 17/139,164 RETAINER ASSEMBLY FOR A STRUCTURE filed on 12/31/2020.  Claims 1-20 are allowed.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach a retainer assembly having a bracket including at least a front section, a first side and a second opposing side, the front section of the bracket forming a plurality of fastener-receiving apertures configured to each receive a fastener therethrough; a base including a projection extending therefrom; a plate being located between the base and at least a portion of the bracket, the plate forming a plurality of fastener-receiving apertures configured to each receive a fastener therethrough, the plate further forming an aperture being configured to receive the projection extending from the base, the plate being configured to rotate in the retainer assembly from a first position to a second position; and a security pin being securely mounted on the base, the security pin being configured to move from a first position to a second position to inhibit the plate from rotating from its second position back to its first position.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        8/30/22